Mr. Justice MILLER
delivered the opinion of the court.
It does not appear to us that the Court of Appeals in which the case was decided, held the State statute to be valid, and if it did not the jurisdiction of this court cannot be invoked to declare it invalid.
The suit before us was an action on a bond given by the owners of the vessel and their sureties to release her when she had been attached in the .original proceeding to enforce the lien, and several questions were raised in the defence, none of which seem, from the pleading, or anything else in the record, to have been founded on the invalidity of the statute. One of these questions evidently was whether the credit.was given to the owner personally, or to the vessel; and another was whether, after the bond had been given and the vessel released, the obligors in the bond were not estopped to deny the validity of the proceeding in the attachment suit.
Now, if the court decided the ease on this latter ground, as it may have done, or on any of the other grounds except the validity of the statute, we have no jurisdiction.
The inference from the condition of the record, that the court did not decide the statute valid, might receive confir*9mation from the opinion of that court, if we were at liberty to consider it, for it is there held that the statute is invalid for the very reason given here by the plaintiff in error why we should hold it invalid.
On the whole, we do not find, from anything in the record of this case, that the question relied on here was decided against the right claimed by plaintiff in error, and the writ is, therefore,
Dismissed.